Case 1:19-cv-07279-MKB-VMS Document 18 Filed 03/12/20 Page 1 of 2 PageID #: 222



a   Pryor Cashman llp                                                                       New York | Los Angeles

    7 Times Square, New York, NY 10036-6569 Tel: 212-421-4100 Fax: 212-326-0806              www.pryorcashman.com



                                                                                              Marion R. Harris
                                                                                                            Counsel

                                                                                            Direct Tel: 212-326-0128
                                                                                            Direct Fax: 212-326-0806
                                                                                   MHarri s@PR YORC ASHMAN .com


                                                             March 12, 2020


VIA CM/ECF AND HAND DELIVERY

Hon. Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:      Genius Media Group Inc. v. Google LLC, et ano., No. l:19-cv-07279-MKB-
                  VMS (E.D.N.Y.)

Dear Judge Brodie:

       We represent Plaintiff Genius Media Group Inc. (“Plaintiff’) in the above-captioned
matter. Pursuant to Your Honor’s Individual Practices and Rules, enclosed herein are courtesy
copies of the fully briefed Motion to Remand, including:

Plaintiffs Motion to Remand

      1. Notice of Motion to Remand
      2. Memorandum of Law in Support of Plaintiffs Motion to Remand
      3. Proposed Order Granting Plaintiffs Motion to Remand

Defendants Google LLC’s and LyricFind’s Opposition to Motion to Remand

     1. Memorandum of Law in Opposition to Plaintiffs Motion to Remand

Plaintiffs Reply in Further Support of Motion to Remand

     1. Reply Memorandum of Law in Further Support of Motion to Remand

                                                         Respectfully submitted,



                                                         Marion R. Harris
Case 1:19-cv-07279-MKB-VMS Document 18 Filed 03/12/20 Page 2 of 2 PageID #: 223


H Pryor Cashman llp
 Hon. Margo K. Brodie
 March 12, 2020
 Page 2

 cc:   Hon. Magistrate Judge Vera M. Scanlon (by hand delivery)

       Brian M. Willen (by email w/o enclosures)
       Jason B. Mollick (by email w/o enclosures)
       Wilson Sonsini Goodrich & Rosati PC
       1301 Avenue of the Americas
       40th Floor
       New York, New York 10019

       Attorneys for Google LLC

       Kenneth D. Freundlich (by email w/o enclosure)
       Freundlich Law
       16133 Ventura Blvd.
       Suite 645
       Encino, California 91436

       Attorneys for LyricFind
